ON MOTION FOR REHEARING

PER CURIAM.
Upon consideration of Roland Gallie’s motion for rehearing, we grant the motion, withdraw the opinion issued on January 10, 2012, and substitute this opinion in its place.
See Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011). We certify that the same issue reviewed in this case is currently pending before the Florida Supreme Court in State v. Adkins, 71 So.3d 117 (Fla.2011). The mandate will be withheld pending final disposition of Adkins.
AFFIRMED.
SAWAYA, PALMER and EVANDER, JJ., concur.